Citation Nr: 1829049	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  15-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cardiovascular disorder, including hypertension, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

5.  Entitlement to service connection for neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for dyslipidemia.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for a disability manifested by memory loss.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel

	
INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to September 1967.  He also had service in the Puerto Rico Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2014 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The issues of entitlement to service connection for sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed October 1998 rating decision, the RO denied service connection for an acquired psychiatric disorder and PTSD.

2.  The evidence received since the October 1998 rating decision as to the issues of entitlement to service connection for an acquired psychiatric disorder and PTSD is cumulative in nature and repetitive of facts that were previously considered.

3.  The Veteran had service in Vietnam and is presumed to have been exposed to herbicides, including Agent Orange.

4.  The Veteran does not have a cardiovascular disorder that is presumed to be service connected in veterans exposed to herbicide agents.

5.  Hypertension was not manifest in service or within one year of separation from service and is not otherwise attributable to service.

6.  The Veteran does not have diabetes mellitus.

7.  Peripheral neuropathy of the upper and lower extremities was not manifest in service or within one year of separation from service and is not otherwise attributable to service.

8.  Peripheral neuropathy of the upper and lower extremities is not related (whether by causation or aggravation) to a service-connected disease or injury.

9.  Dyslipidemia is not a disability for VA purposes.

10.  The Veteran does not have a disorder manifested by memory loss.



CONCLUSIONS OF LAW

1.  The October 1998 rating decision denying claims for service connection for an acquired psychiatric disorder and PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claims for service connection for an acquired psychiatric disorder and PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a cardiovascular disorder, including hypertension, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

6.  The criteria for service connection for dyslipidemia have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.  The criteria for service connection for a disorder manifested by memory loss have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the AOJ issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's applications to reopen the previously denied claims of entitlement to service connection for an acquired psychiatric disorder and PTSD, as well as the evidence necessary to substantiate the claims of entitlement to service connection and a TDIU; these letters also explained the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the applications to reopen the previously denied claims for service connection of an acquired psychiatric disorder and PTSD, as well as the claims of entitlement to service connection for cardiovascular disease, diabetes mellitus, and peripheral neuropathy.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

As will be discussed below, the weight of the evidence demonstrates that there is no current disorder manifested by memory loss or dyslipidemia; there is also no related injury, disease, or event during service.  Therefore, any opinions as to these claims for service connection would be speculative.  As such, a remand to provide the Veteran with medical examinations and/or to obtain medical opinions on those matters is not necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

For these reasons, the Board finds that the VA's duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection for an acquired psychiatric disorder and PTSD in October 1998.  The Veteran did not appeal and the October 1998 decision became final.  See 38 U.S.C. § 7105(c).

The October 1998 rating decision denied the Veteran's claims for service connection of an acquired psychiatric disorder and PTSD on the basis that there was no evidence indicating that an acquired psychiatric disorder was incurred in or caused by service; there was no record of complaints, treatment, or diagnoses related to an acquired psychiatric disorder during active service, and no evidence that the Veteran's acquired psychiatric disorder was related to an injury or disease during service.  Likewise, the October 1998 rating decision denied the Veteran's claim for service connection of PTSD on the basis that there was no diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM), as published by the American Psychiatric Association.   The rating decision noted that the Veteran's service treatment records and August 1998 VA examination reports were considered.  

Evidence received since the October 1998 rating decision includes private and VA treatment records, as well as a January 2015 VA examination report.  The January 2015 VA examination report found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD and there was no link between the Veteran's acquired psychiatric disorder and his service.  VA and private treatment records reflect that the Veteran had been diagnosed with depression and an adjustment disorder, but do not reflect that the Veteran's acquired psychiatric disorder was related to service; the Board observes that the Veteran denied experiencing psychiatric symptoms.

The evidence submitted subsequent to the October 1998 rating decision as to the issues of entitlement to service connection for an acquired psychiatric disorder and PTSD is not new and material.  Neither the VA nor private treatment records demonstrate that the Veteran's acquired psychiatric disorder is related to his service.  These records also fail to demonstrate that the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  At the time of the prior decisions, there was no medical evidence indicating that the Veteran's acquired psychiatric disorder was causally or etiologically related to his service; the new medical evidence of record reflects that the Veteran has an alcohol use disorder and has been treated for an acquired psychiatric disorder, variously diagnosed as depression, anxiety, and an adjustment disorder, but does not reflect that any acquired psychiatric is related to the Veteran's service.  The new medical evidence of record also fails to show that the Veteran meets the diagnostic criteria for PTSD.  This has not changed; the Veteran has not provided any new and material evidence demonstrating that his acquired psychiatric disorder is due to a disease or injury during service, or that he has been diagnosed with PTSD related to his military service.

Similarly, the Veteran's lay statements are not material as there is no link between his service and his onset of an acquired psychiatric disorder.

In sum, the evidence submitted as to the Veteran's claims of service connection for an acquired psychiatric disorder and PTSD is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case is insufficient to reopen the claims.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, such as cardiovascular diseases and diabetes mellitus, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA laws and regulations provide that, if a Veteran was exposed to herbicide agents during service, certain listed diseases are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to herbicide agents.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his cardiovascular disorder, diabetes mellitus, peripheral neuropathy, dyslipidemia, and disorder manifested by memory loss were incurred during combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 are not applicable.

Nonetheless, the Board notes that the Veteran served in the Republic of Vietnam.  Thus, exposure to herbicide agents is presumed.  

Cardiovascular Disorder, including Hypertension

The Veteran asserts that he has a cardiovascular disorder, including hypertension, related to his service, including Agent Orange exposure during service in Vietnam.  However, based on the evidence of record, the Veteran's claim of service connection for a cardiovascular disorder, including hypertension, must be denied.

The Veteran's service treatment records do not reflect that the Veteran manifested, was treated for, or was diagnosed with a cardiovascular disorder, including hypertension, during active duty or within one year of separation.  At the Veteran's September 1967 and March 1991 separation examinations, physical evaluation of the heart, lungs, and chest was normal.  His January 1981 and April 1986 military examinations also showed normal heart, lungs, and chest.  Blood pressure readings ranged from 100/60 to 126/70 between 1967 and 1991.  As previously noted, a review of the Veteran's available service records confirms that the Veteran had service in Vietnam.  As such, the Veteran is presumed to have been exposed to herbicide agents. 
 
The Veteran has been diagnosed with hypertension. Thus, he has a current disability.

With regard to a nexus, a connection between the Veteran's hypertension and his exposure to herbicides in service cannot be presumed because his diagnosed condition is not on the list of presumptive disabilities due to herbicide exposure, and there is no evidence to establish that the Veteran has been diagnosed with a presumptive heart condition.  38 C.F.R. §§ 3.307, 3.309.  The January 2015 examination report, as well as the Veteran's post-service private and VA treatment records, do not reflect any diagnoses of coronary artery disease.  The January 2015 VA examiner noted that there was no evidence of myocardial infarction, congestive heart failure, arrhythmia, a heart valve condition, infectious heart disorders, or pericardial adhesions.  The medical evidence of record does not show any treatment or history of coronary artery disease, including ischemic heart disease.  

In the absence of a presumptive connection between the Veteran's diagnosed heart condition and his active service, a nexus can be established on a direct basis.  To the extent that the Veteran asserts that his hypertension is related to his active service and herbicide exposure there in, his lay statements are not competent evidence of a nexus.  The etiology of a heart disability, particularly its potential relationship to herbicide exposure, is a complex question.  The causation of such a condition requires medical and/or scientific training and knowledge that is beyond a lay person such as the Veteran.  Accordingly, his lay statements with respect to causation are not probative.

Of record is a nexus opinion by the January 2015 VA examiner.  The examiner found that the Veteran's hypertension was unrelated to service.  Here, no coronary artery disease, was noted or identified during service or within one year of separation.  Further, at all of the Veteran's in-service examinations, his heart and vascular system were normal.  The Board finds the 2015 examiner's opinion probative.  It is based on review of the record, and is consistent with the medical evidence and findings therein. 

Accordingly, the Veteran's claim of entitlement to service connection for a cardiovascular disorder, including hypertension, is denied. 

Diabetes Mellitus and a Disorder Manifested by Memory Loss

The Board acknowledges that the Veteran, in statements, asserts that he has diabetes mellitus and a disorder manifested by memory loss related to injuries and events in service; specifically, he asserts that his diabetes mellitus is related to Agent Orange exposure.  

The Board notes that whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  In this case, the Veteran must show that he currently has diabetes mellitus and a disorder manifested by memory loss due to an event, disease, or injury in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  

The Board finds that the weight of the evidence is against the existence of diabetes mellitus and a disorder manifested by memory loss.

There is no evidence, including the Veteran's own statements, reflecting that he has been treated or diagnosed with diabetes mellitus or a disorder manifested by memory loss.  Moreover, although the Veteran has been treated for an elevated glucose level in the years since service, there is no evidence that indicates that the Veteran meets the diagnostic criteria for diabetes mellitus.  The Veteran's post-service treatment records do not reflect any complaints or treatment related to a disorder manifested by memory loss.  

In this regard, the Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to diabetes mellitus and a disorder manifested by memory loss in the years since his active duty.  In fact, the Veteran has made no assertions of diabetes mellitus and a disorder manifested by memory loss related to his active duty except as it relates to his claims for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  

To the extent that the Veteran has reported a history of diabetes mellitus and a disorder manifested by memory loss during and since service, the Board notes that he is competent to report symptoms and whether he has received diagnoses, including when he was first treated or diagnosed.  As noted earlier, the Board acknowledges that post-service treatment records reflect treatment for elevated glucose levels.  However, no complaints or diagnoses related to a disorder manifested by memory loss were reported during or since service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).   

To the extent that there are lay statements asserting that the Veteran has diabetes mellitus and a disorder manifested by memory loss, related to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the absence of medical evidence of record showing any diabetes mellitus and a disorder manifested by memory loss.  Moreover, nothing suggests a relationship between his service and the claimed disorders.  The Board finds that the probative value of the general lay assertions is also outweighed by the specific, reasoned opinion set out in the January 2015 VA examination reports, and corresponding VA medical opinion, as well as the clinical evidence of record.   The remote assertions of the Veteran are inconsistent with the clinical evidence of record, which does not demonstrate current complaints, treatment, or a diagnosis related to his claimed diabetes mellitus and a disorder manifested by memory loss.  As such, the Board finds that the January 2015 VA examination report is the most probative evidence of record as it is definitive, based upon a complete review of the Veteran's entire claims file (including prior medical opinions) and consideration of the Veteran's report of his medical history.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).   Here, we are faced with nothing more than post-service complaints of diabetes mellitus and a disorder manifested by memory loss.  He has not presented competent evidence of post-service pathology (diagnosis) to account for the lay complaints.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Board finds that the preponderance of the evidence is against the claims for service connection of diabetes mellitus and a disorder manifested by memory loss.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Peripheral Neuropathy of the Upper and Lower Extremities

The weight of the evidence reflects that the Veteran's peripheral neuropathy of the upper and lower extremities is not related to his active duty.  None of the Veteran's-service treatment records reflect complaints, treatment, or diagnoses of peripheral neuropathy of the upper and lower extremities.  Moreover, post-service treatment records do not show any treatment or history peripheral neuropathy of the upper and lower extremities within one year of separation from service.  

To this point, nothing in the Veteran's treatment records reflects a relationship between his service and the post-service peripheral neuropathy of the upper and lower extremities.  To the extent that the Veteran claims that he is entitled to service connection for peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus, the assertion of a secondary relationship to diabetes mellitus fails.  As previously discussed the Veteran does not meet the diagnostic criteria for a diagnosis of diabetes mellitus; as such, the Veteran's peripheral neuropathy of the upper and lower extremities cannot be causally related to service as due to diabetes mellitus.  The January 2015 VA examiner clearly noted that, in the absence of a diagnosis of diabetes mellitus, the evidence does not reflect a causal relationship between the Veteran's peripheral neuropathy of the upper and lower extremities and the Veteran's service.  See 38 C.F.R. §  3.310(a); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  As the Veteran is not service-connected for diabetes mellitus, service connection of peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus must be denied.  

In short, the weight of the evidence is against peripheral neuropathy of the upper and lower extremities related to his service.  The evidence shows that service treatment records and post-service treatment records do not show any complaints, treatment, or diagnoses of peripheral neuropathy of the upper and lower extremities during or for many years after service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

Dyslipidemia

The Veteran has claimed service connection for dyslipidemia, also known as hyperlipidemia.  VA treatment records indicate that the Veteran was assessed as having hyperlipidemia.

Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  An elevated cholesterol level represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  A clinical finding such as hyperlipidemia, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  The record contains no evidence that the Veteran's hyperlipidemia has been associated with an underlying disability. 

As there is no basis in the law to grant the Veteran's appeal, the claim for service connection for hyperlipidemia must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The application to reopen the claim for service connection for an acquired psychiatric disorder is denied.

The application to reopen the claim for service connection for PTSD is denied.

Entitlement to service connection for a cardiovascular disorder, including hypertension, is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.

Entitlement to service connection for dyslipidemia is denied.

Entitlement to service connection for a disorder manifested by memory loss is denied.


REMAND

The Veteran has not yet been afforded a VA examination as to the claim of entitlement to service connection for obstructive sleep apnea.  Because the existing evidence suggests that the disability may be associated with service, an examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Given that additional development is required as to the Veteran's sleep apnea claim, the Board finds that a decision on the remaining issue of entitlement to a TDIU must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   As such, any remaining, available records of VA treatment should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to obtain and associate with the record copies of any remaining, available records of VA treatment, if any.

2.  After any additional records are associated with the claims file, arrange to have the Veteran scheduled for an appropriate VA examination in order to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should indicate whether sleep apnea is present and, if so, provide an opinion as to whether it is as least as likely as not (i.e., whether it is 50 percent or more probable) that the disorder had its onset in, or is otherwise related to, service.  

If the sleep apnea is present but not related to service, the examiner should provide an opinion as to whether the disorder is proximately due to or the result of a service-connected disability.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for obstructive sleep apnea and TDIU should be readjudicated based on the entirety of the evidence.  If the any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


